Citation Nr: 0943242	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to service-connected disability.  

2.  Entitlement to service connection for restless leg 
syndrome, to include as secondary to service-connected 
disability.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.  

4.  Entitlement to service connection for osteoporosis, to 
include as secondary to exposure to Agent Orange.  

5.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In September 2005, the RO denied claims for service 
connection for peripheral neuropathy of the upper and lower 
extremities, and restless leg syndrome.  In July 2007, the RO 
denied claims for service connection for hypertension, and 
osteoporosis.  In April 2008, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling.  

In July 2009, the appellant was afforded a hearing before F. 
Judge Flowers, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In an April 2008 rating decision, the RO granted the 
Veteran's claim for service connection for PTSD, and assigned 
a 30 percent evaluation.  In February 2009, the Veteran filed 
a timely notice of disagreement (NOD) as to the issue of 
entitlement to an initial evaluation in excess of 30 percent 
for his PTSD.  See 38 C.F.R. §§ 20.201, 20.302 (2009); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Because a timely NOD was filed to the February 2009 rating 
decision, the RO must now provide the Veteran with a 
Statement of the Case (SOC) on the issue of entitlement to an 
initial evaluation in excess of 30 percent for his PTSD.  See 
38 C.F.R. § 19.29 (2009); Manlincon v. West, 12 Vet. App. 238 
(1999).   

With regard to all of the claims for service connection, in 
April 2008, a Statement of the Case (SOC) (hypertension and 
osteoporosis), and a Supplemental Statement of the Case 
(SSOC) (peripheral neuropathy of the upper and lower 
extremities, and restless leg syndrome), were sent to the 
Veteran.  However, as additional medical evidence has been 
received subsequent to the issuance of the April 2008 SOC and 
SSOC, and as a waiver of RO review of this evidence is not of 
record, on Remand, the RO should readjudicate the claims.  
See 38 C.F.R. §§ 19.37, 20.1304 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with 
respect to the issue of entitlement to an 
initial evaluation in excess of 30 
percent for service-connected PTSD.  The 
Veteran should be advised that he may 
perfect his appeal of this issue by 
filing a Substantive Appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. § 20.302(b), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.  

2.  Thereafter, the RO should 
readjudicate all of the service 
connection issues on appeal, to include 
consideration of all evidence received 
after the April 2008 Statement of the 
Case (hypertension and osteoporosis), and 
April 2008 Supplemental Statement of the 
Case (peripheral neuropathy of the upper 
and lower extremities, and restless leg 
syndrome).  If any of the determinations 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a SSOC that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The appellant should be 
given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


